10DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 – 22, 26, 38, 42 have been canceled.
Claims 23, 24, 27, 28, 29, 20, 31, 32, 41, 43, 44 have been amended.

Response to Arguments
Applicant’s arguments, see pages 8, 9 of 9, filed 02/10/2021, with respect to Claims 23 – 25, 27 – 37, 39 – 41, 43, 44 have been fully considered and are persuasive.  The rejection of Claims 23 – 25, 27 – 37, 39 – 41, 43, 44 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 23, 24, 25, 27 – 37, 39 – 41, 43, 44 renumbered Claims 1 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:
 	“transmit a first enhanced physical downlink control channel (EPDCCH) set, to be received by a first antenna panel of the UE, in a first Tx beam of the at least one Tx beam identified in the BRS-RP measurement signal, and a second EPDCCH set, to be received by a second antenna panel of the UE, in a second Tx beam different from the first Tx beam” as disclosed in Claim 23.

 	“receive, from the base station: instructions to configure a receive (Rx) beamforming process on the UE; a first enhanced physical downlink control channel (EPDCCH) set, via a first antenna panel of the plurality of antenna panels, in a first Tx beam of the at least one Tx beam identified in the BRS-RP measurement signal; and a second EPDCCH set, via a second antenna panel of the plurality of antenna panels, in a second Tx beam, different from the first Tx beam” as disclosed in Claim 37.
  
 	“receive, from the base station: instructions to configure a receive (Rx) beamforming process on the UE; a first enhanced physical downlink control channel (EPDCCH) set, via a first antenna panel of the UE, in a first Tx beam of the at least one Tx beam identified in the BRS-RP measurement signal; and a second EPDCCH set, via a second antenna panel of the UE, in a second Tx beam, different from the first Tx beam” as disclosed in Claim 41.


Additionally, all of the further limitations in Claims 24, 25, 27 – 36, 39, 40, 43, 44 are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <2Q21::02_23_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411